KAREN R. BAKER, Justice, concurring in part and dissenting in part. I agree with the majority opinion that the State’s appeal must be dismissed. I disagree, however, with its conclusion that Arkansas Rule of Appellate Procedure-Criminal 3 (2010) and Arkansas Code Annotated section 9-27-318(Z) (Repl.2009) are incompatible. Arkansas Rule of Appellate Procedure-Criminal 3 provides that the State may appeal from final orders, following either a misdemeanor or felony prosecution, or from certain interlocutory pretrial orders. Ark. R.App. P.-Crim. 8(a), (b). The State’s ability to appeal is not a matter of right; rather, it is limited to those cases described under Arkansas Rule of Appellate Procedure-Criminal B. State v. Crawford, 373 Ark. 95, 281 S.W.3d 736 (2008). Under Rule 3, we accept appeals by the State when our holding would establish important precedent or would be important to the correct and uniform administration of the criminal law. See State v. Johnson, 2010 Ark. 77, 360 S.W.3d 104. We only take appeals which are narrow in scope and involve the interpretation of the law. Id. | ^Without considered analysis, the majority determines that this is an interlocutory appeal, which is governed by Rule 3(a).1 Because a motion-to-transfer order is not one of the pre-trial orders listed in Rule 3(a),2 the majority holds that this is not a proper State appeal. An appeal following a dismissal of a criminal case is not an interlocutory appeal. See State v. C.W., 374 Ark. 116, 286 S.W.3d 118 (2008). Because the order transferring A.G.’s case to juvenile court dismissed the criminal case, it was not an interlocutory order. However, the analysis does not end there. It is this court’s duty to determine whether there is jurisdiction to hear an appeal. Haase v. Starnes, 337 Ark. 193, 987 S.W.2d 704 (1999). We must raise the issue even when neither party does. State v. Nichols, 364 Ark. 1, 216 S.W.3d 114 (2005). The majority does not determine its jurisdiction to hear the State’s appeal pursuant to Rule 3(b). Rule 3(b) permits appeals from final orders. When the circuit court granted the motion to transfer the case from the criminal division to the juvenile division, the |ncircuit court no longer had subject-matter jurisdiction over the case. C.H. v. State, 2010 Ark. 279, 365 S.W.3d 879. The nature of the proceeding changed from criminal to civil. See Gilliam v. State, 305 Ark. 438, 808 S.W.2d 738 (1991) (once a case is transferred to juvenile division of circuit court, it in essence becomes a civil proceeding). An order is final for appeal purposes when it determines or discontinues the action. Ware v. State, 159 Ark. 540, 252 S.W. 934 (1923). In Thomas v. State, 345 Ark. 236, 45 S.W.3d 818 (2001), this court said that the State had an immediate right of appeal from an order transferring a case to juvenile court. Two years after Thomas, the General Assembly, by Act 1166 of 2003, amended Arkansas Code Annotated section 9-27-318(1) (Repl.2009), to its current wording that “[a]ny party may appeal from a transfer order.” This court has long held that the General Assembly is presumed to be aware of the decisions of the Arkansas Supreme Court. See, e.g., Riceland, Foods, Inc. v. Pearson, 2009 Ark. 520, 357 S.W.3d 434; Smith v. Shelter Mut. Ins. Co., 327 Ark. 208, 937 S.W.2d 180 (1997). Accordingly, it is a logical conclusion that the legislature amended Arkansas Code Annotated section 9-27-318(i) to reflect this court’s pronouncement in Thomas. The State’s right to appeal from a transfer order pursuant to section 9-27-318(0 is compatible with Rule 3. The majority does not demonstrate how Rule 3 and section 9-27-318(() are incompatible, and instead cites to Shoemate v. State, 339 Ark. 403, 5 S.W.3d 446 (1999), for the proposition that conflicts between a statute and our rules must be resolved in [infavor of our rules remaining supreme. This conclusion ignores a basic rule of interpretation that, where a statute is open to two constructions, one of which will render it unreasonable and unconstitutional, while the other will harmonize with reason, justice, and constitutional prescriptions, the latter construction will be adopted. Stuart v. Elk Horn Bank & Trust Co., 123 Ark. 285, 185 S.W. 263 (1916). Although the majority does not specifically state that Arkansas Code Annotated section 9-27-318(i) is unconstitutional, that is in essence its holding.3 We have said that whenever possible, we will construe a statute so that it is constitutional. Clark v. Johnson Reg’l Med. Ctr., 2010 Ark. 115, 362 S.W.3d 311. It is possible to construe section 9-27-318(i) so that it is constitutional. The harmonious reading of Rule 3 and section 9-27-318(0 is that the State may appeal from a motion-to-transfer order, but it still must satisfy the requirements of Rule 3. Although the State may appeal a motion-to-transfer order, resolution of the issues in this case turn on facts unique to this case. The supreme court only accepts appeals by the State when its holding would be important to the correct and uniform administration of the criminal law. Ark. R.App. P.-Crim. 3(b); State v. Stites, 2009 Ark. 154, 300 S.W.3d 103. |nBecause this case does not concern issues important to the uniform administration of the criminal law, I would dismiss this appeal. For the foregoing reasons, I concur in part and dissent in part.  . Although the majority asserts that the State concedes this is an appeal from an interlocutory order, this does not answer the question. Indeed, A.G. argues that it is not interlocutory; rather, the motion-to-transfer order is final pursuant to Arkansas Code Annotated section 9-27-318(i). That the order is final is consistent with this court’s most recent discussion of the issue in C.H. v. State, 2010 Ark. 279, 365 S.W.3d 879, wherein this court held that a circuit court loses jurisdiction upon granting a motion to transfer the case to the juvenile division. In C.H., this court specifically stated that the State's "proper remedy [is][sic] filing a direct and timely appeal.” Id. at 15, 365 S.W.3d at 886. That is exactly the same guidance given by this court in Thomas v. State, 345 Ark. 236, 45 S.W.3d 818 (2001), the case upon which C.H. relied.   . There are three pre-trial orders from which the State may appeal; (1) order granting a motion under Arkansas Rule Criminal Procedure 16.2 to suppress seized evidence; (2) order suppressing a defendant’s confession; and (3) order granting a motion under Arkansas Code Annotated section 16-42-101(c) to allow evidence of a victim’s prior sexual conduct.   . The Arkansas Constitution divides the government into three separate departments: legislative, executive, and judicial. Ark. Const, art. 4, § 1. Legislative invasion into the province of the judicial branch is an unconstitutional violation of the separation of powers. Ball v. Roberts, 291 Ark. 84, 722 S.W.2d 829 (1987). While the Arkansas Constitution confers upon the courts the inherent authority to promulgate rules, it is not a violation of the separation-of-powers principles for the legislature to enact statutes pertaining to the rules. State v. Lester, 343 Ark. 662, 38 S.W.3d 313 (2001).